Title: To Thomas Jefferson from John Lenthall, 2 October 1806
From: Lenthall, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            October 2d. 1806. 11 Ock PM
                        
                        I am now so excessively busy, that I have scarce a moment to spare, and having the monthly rolls to make out,
                            & workmen to pay, has encroached a Day upon my time—
                        On Saturday 27th ult. Mr Blagden closed the Blocking course in the Hall of Rept. ready for the Chains and roof—The heavy rain we had on Monday prevented any progress being
                            made—On Wednesday we finished the scaffold, which, at once serves to raise the roof, Plaister, paint & finish the whole
                            Dome, also compleated One chain round its Base The other Chain is in the hands of the smith. all the Joints for it have
                            not arrived yet, however if they come not in time, that shall not hinder, I will contrive to do without them.—Today have
                            hoistd up part of the Timber and raised one of the main ribs across the Center.
                        In the recess all the plinths in the circular vestibule and staircase are set, together with Eight of the
                            pilasters, the walls of that part of the work are now 12 feet above the floor, great part of the Coln. blocks are wanting
                            from the quarry, but Mr. M. Robertson who furnishes them, has promised that they shall be up next week. The Architrave,
                            Cornice & Blocking are in great part wrought.—
                        In the front of the recess, nothing beyond its present height can be done until all
                            the freestone work on the West is finished & the walls raised to one common level. 
                  I am Sir Your Obt Servt for BH
                            Latrobe
                        
                            Jno. Lenthall
                            
                        
                    